DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 10/03/2022. This action is made Final.
B.	Claims 1-2, 5-6, 8, 10,13-14 and 17-21 remain pending.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-2, 5-6, 8-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caso, Richard Brand (US Pub. 2017/0017815 A1), herein referred to as “Caso” in view of Pierson, John P. (US Pub. 2021/0074417 A1), herein referred to as “Pierson”. 
 

As for claim 1 Caso teaches.     A method comprising:

registering an attempt by a first user to access a user interface of a medical device in response to detecting that the user has touched the medical device (employee badges are discussed as being within a health field environment can utilize medical equipment, thus both the badge and x-ray machine are both medical devices; at par. 51 and shown in fig. 2a the badge consists of buttons and the badge may consists of touch screen as in paragraph 44 for user input for said buttons discussed in par. 51).

verifying, in response to registration of the attempt by the first user, that the first user is authorized to access the user interface of the medical device by detecting a first access device (such as the users badge) and identifying the first user via the first access device ( medical equipment such as x-ray machine the is connected to the mesh network utilizes authorization lookup based upon user interacting with badge to locate and check-out a piece of medical equipment such as the x-ray machine). 

detecting a first access device carried by the first user (par.56 accessing x-ray machine);

identifying the first user via the access device (par.68; user identified by system and tracked via smart badge to access objects within the monitored environment);

determining whether first user is authorized to access the user interface of the medical device (par.69 identifying that user 640 is authorized to access equipment); and

in response to the first user being authorized (par.69 authorization of user 640):

initiating an access session via the user interface; and logging the first user in connection with the access session (par.71 logging activity of users). 

Caso further teaches registering an attempt by a second user to access the user interface of the medical device in response to detecting that the second user has touched the medical device (par. 69 For example, in FIG. 6A, user 640 b is in proximity to equipment 650 and 652. Equipment 652's asset tag's white indicator may signify that user 640 b (via her Smart Badge) is authorized to use equipment 650. Similarly, user 660 b being in proximity to equipment 652 and similarly is offered a white indication, meaning he is allowed to use the equipment);

 in response to detecting that the second user is carrying a second access device: identifying the second user via the second access device; and determining whether the second user is authorized to access the user interface of the medical device (par.69 second user within proximity of machine);

in response to the second user not being authorized:
determining whether the second access device is closer to the medical device than the first access device (par. 56 inadvertently discloses distance via a map and thus depicts closer users to equipment; The user, shown here as a fictitious Brian Smith, x-ray technician 310, wearing a Smart Badge with his location history mapped, as well as his activity history (round black). This example is in the context of hospital with asset tagged x-ray machine 320 (square black), however is applicable to any industry or environment. The mapping 330 can be historical to record the break status, to provide environmental, activity tracking of the technician 310 and equipment 320. In some embodiments, 3-D imaging or tracking can be provided. This configuration using Smart Badges with asset tagging correlates users with equipment. This is significantly more efficient than having a sign-out ledger that the user is required to sign when checking out equipment, as in the prior art.); and if the second access device is closer to the medical device than the first access device: terminating the access session; and logging the attempted access by the second user (par.70 not authorizing user for machine access).


Caso does not specifically teach accessing medical equipment authorization from a remote device; however in the same field of endeavor Pierson teaches detecting a first access device carried by the first user, wherein the first access device is not the medical device (par. 29 mobile device 140 is a non-medical device such as a smart-phone); and

identifying the first user via the first access device (par. 29 identification via mobile phone 140 of medical equipment available to mobile device);

determining whether the first use is authorized to access the medical device and in response to the first user being authorized to access the medical device: initiating an access session via the user interface (par. 30 and 31 authorization is determined as user request access to medical equipment from mobile device).

Pierson further teaches registering an attempt by a second user to access the user interface of the medical device in response to detecting that the second user has touched the medical device (par. 21 medical equipment management software application may access a medical equipment database, for example, a medical equipment registry or a database listing of medical equipment owned by particular entities. The medical equipment database may include registered location information for equipment in the database.);

 in response to detecting that the second user is carrying a second access device: identifying the second user via the second access device; and determining whether the second user is authorized to access the user interface of the medical device (par. 31 authorization for entry of medical equipment information (e.g., registration information and/or other management account information) may be subject to geographic restrictions based on the location of the mobile device 140 );

in response to the second user not being authorized:
determining whether the second access device is closer to the medical device than the first access device and if the second access device is closer to the medical device than the first access device: terminating the access session; and logging the attempted access by the second user (par. 64-65 distance determination can be used in granting and denying authorization for medical equipment access).


It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to combine Pierson into Caso because the structural similarities would lead the skilled artisan to combine the teachings of both prior arts. For Example Caso teaches user interface to interact with medical devices while Pierson also in addition to other functionalities. By tying the intrinsic evidence of what we see in the references as fact, meaning (par. 31 of Pierson with par. 44 of Caso) and rationalizing how they are the same and how in the mind of an inventor having these things in front of them one could have obvious variations over the present application claims to arrive at the invention.

As for claim 2, Caso teaches.     The method of claim 1, wherein registering the access attempt comprises detecting that the user has interacted with the medical device (par.69 interaction with x-ray machine).

As for claim 5, Caso teaches.     The method of claim 4, wherein registering the access attempt comprises detecting that the user has touched a touch-screen display of the medical device (par.59 touch, or pressure sensor).

As for claim 6, Caso teaches.     The method of claim 4, wherein registering the access attempt comprises detecting that the user has touched a bezel around a display screen of the medical device (par.60 chip on bezel of asset device being tracked for access via smart badge system).


As for claim 8, Caso teaches.     The method of claim 1, further comprising:
in response to not detecting a second access device carried by the second user: terminating the access session; and logging the attempted access by the second user (par.70 terminating user access).


As for claim 10, Caso teaches.     The method of claim 9, further comprising:
in response to the second user being authorized, logging the second user in connection with the access session (par.69 second user obtaining access to machine).



As for claim 13, Caso teaches.     The method of claim 1, wherein determining comprises: initiating a limited access session while the first user is being authorized (par.33 communication within the network during threshold of time allotted for communication based on sensor information).

As for claim 14, Caso teaches.     The method of claim 13, wherein the limited access session prevents access of the first user to historical patient data (par.31 one example of deny of asset information based upon authorization failure).

As for claim 17, Caso teaches.     The method of claim 1, wherein the access device comprises radio frequency device, and wherein detecting comprises detecting a signal produced by the radio frequency device (par.59 use of radio frequency for communication).

As for claim 18, Caso teaches.     The method of claim 1, wherein the first access device stores an identification code, and wherein identifying the first user comprises identifying the first user based on the identification code (par.78 identification device with unique security features discussed above).


As for claim 19, Caso teaches.     The method of claim 18, further comprising: disassociating the identification code from the first user after a set period of time (par.77 example of expired time event for activity tracking).

As for claim 20, Caso teaches.     The method of claim 18, further comprising: wirelessly updating the identification code stored by the first access device (par.48 example of wireless updating to devices).

As for claim 21, Caso teaches. The method of claim 1. Pierson teaches, further comprising: in response to the first user not having an access device or not being authorized to access the medical device: initiating a limited access session allowing the first user to access to some functions of the medical device and disallowing access by the first user to other functions of the medical device (par. 30 limiting access and/or disable the input to medical equipment based upon authorization conditions).


(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:
A1.	Applicant specifically argues about new scope of the claims based upon newly added limitations.
R1.	Examiner notes the new analysis of the claims above to address these concerns. In the analysis of claim 1 will explain in detail how the new limitations and changed scope is taught by Caso and Pierson.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 19, 2022